Citation Nr: 0021207	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gum disease as 
secondary to the veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1977.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that both the veteran and his representative 
have indicated that the veteran is no longer employable.  It 
is not clear from the record whether the veteran wishes to 
raise a separate issue of entitlement to a total disability 
rating based on individual unemployability due to his 
service-connected disabilities or whether these contentions 
are just related to a claim for increased evaluations for his 
service-connected disabilities.  See veteran's written 
statement dated March 1999; see also Informal Hearing 
Presentation, dated May 2000.  This matter is referred to the 
RO to obtain clarification from the veteran or his 
representative as to his intent, and then for appropriate 
action.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed gingivitis and his prior 
service or any service-connected disability; moreover, gum 
disease is considered a noncompensable condition and service 
connection for gum disease for compensation purposes is 
precluded by VA regulations.


CONCLUSION OF LAW

The claim for service connection for gum disease as secondary 
to the veteran's service-connected disabilities, is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently diagnosed gingivitis 
was caused by the medications he takes for his service-
connected disabilities; thus, he argues that he is entitled 
to service connection for gum disease on a secondary basis.  

Historically, the veteran had active service from June 1951 
to June 1977.  The Board notes that the evidence of record 
does not show (and the veteran has not claimed) that his 
current diagnosed gingivitis was present in service.  Review 
of the available service medical records revealed no evidence 
of gum disease, to include bleeding gums, during service.  

In March 1998, the veteran submitted a claim for secondary 
service connection for gum disease.  He indicated that he had 
previously been receiving dental work at the local VA medical 
facility; however, he had recently been informed that he was 
not eligible for more than routine dental care, as only 
veterans with a total (100%) disability rating were entitled 
to full dental treatment.  Therefore, he was requesting 
service connection for gum disease which he believed was 
caused by the medications he had to take for his service-
connected disabilities.  The veteran listed the following as 
his current medications:  (1) Diltiazem, (2) Zyloprim, (3) 
Aspirin, (4) Lisinopril, (5) Timoptic, (6) Nitroglycerin.

The veteran is service connected for the following 
disabilities:  arteriosclerotic hypertensive heart disease, 
30 percent disabling; glaucoma, 20 percent disabling; 
diabetes mellitus, 10 percent disabling; and benign prostatic 
hypertrophy, 0 percent disabling.  He has a combined service 
connected disability rating of 50 percent.

Outpatient treatment records from Moody Air Force Base, dated 
from 1996 to 1998, revealed no medical evidence pertinent to 
the veteran's claim.  

Report of VA dental examination dated September 1998, noted 
that the purpose of examination was to determine whether the 
veteran's gum disease was related to the medications he took 
for his service-connected disabilities.  At the exam, the 
veteran identified his current medications.  His chief 
complaint was inability to floss his teeth because of gum 
pain.  The diagnosis was gingivitis.  The examiner also 
stated that "[r]eview of the literature reveals no 
correlation between medications taken for service connected 
disabilities and gum disease."

In his substantive appeal, VA Form 9 dated January 1999, the 
veteran asserted that in order to adjudicate his claim a 
"complete picture" of his "dental problems" was necessary; 
therefore, he requested that the RO obtain his complete 
service medical records (SMR's).  Thereafter, the RO did 
request additional service medical records, specifically all 
medical and dental records dated from 1951 through 1961 as 
the SMR's from 1961 through 1977 were already of record.  
However, no additional SMR's were received.

Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  With chronic disease shown as such in 
service (or within the presumptive period under 38 C.F.R. § 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (1999).

With regard to dental conditions, each missing or defective 
tooth and each disease of the investing tissues will be 
considered separately, and service connection will be granted 
for disease or injury of individual teeth and investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (1999).  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1999).  Replaceable missing teeth are not disabling 
conditions, and may be considered service connected solely 
for the purpose of determining entitlement to dental 
examination or outpatient dental treatment.  38 C.F.R. § 
4.149 (1999).  If a dental condition is due to service 
trauma, the veteran is entitled to VA outpatient dental 
treatment (for the specific dental condition due to trauma) 
as often as may be found necessary, regardless of when an 
application for such treatment is filed.  38 U.S.C.A. § 
1712(a)(1)(C) (West 1991); 38 C.F.R. § 17.161(c) (1999).  
Periodontal disease, treatable carious teeth, and replaceable 
missing teeth, among other dental conditions, are not 
disabling, and may be considered service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.  [Emphasis added]  
38 C.F.R. § 4.149 (1999) (this regulation was effective 
February 17, 1994, although 38 C.F.R. § 4.150, as in effect 
prior to that date, also provided that such dental conditions 
were to be rated noncompensable).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.  

The threshold question that the Board must address with 
respect to each claim for service connection is whether the 
appellant has presented a well-grounded claim. A well-
grounded claim is one that is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996). The United States Supreme Court 
declined to review the Federal Circuit decision.  Epps v. 
West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three-prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well- 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, the Board notes 
that a veteran's own opinion as to causation or diagnosis 
will not be considered competent evidence where there is no 
indication that he has any professional medical training or 
expertise to render him competent to do so.  See Boston v. 
West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In the instant case, the Board finds that the only evidence 
of record of a nexus, or link, between the veteran's current 
diagnosed gingivitis and his service-connected disabilities, 
is his own assertions.  There is no indication in the record 
that he has any professional medical training or expertise to 
render him competent to make such medical opinion.  Thus, 
this assertion does not make the claim well-grounded.  See 
Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 
Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).

As indicated above, gum disease is considered a 
noncompensable condition, and service connection for gum 
disease for compensation purposes is precluded.  38 C.F.R. §§ 
4.149, 4.150 (1999).  Nevertheless, even though compensation 
is not provided for gum disease, the Board notes that there 
is no inservice diagnosis of gum disease to include bleeding 
gums.  Although the veteran has a current diagnosis of 
gingivitis, he has submitted no competent medical evidence 
establishing a nexus between this disability and his prior 
period of service or any service-connected disability.  Thus, 
as there is no competent medical evidence establishing a 
nexus between the current diagnosis and service, all of the 
criteria of Caluza have not been met.

With regard to the argument presented by the veteran's 
representative that this case should be remanded for further 
development, the Board notes that the Federal Circuit has 
held that in the absence of evidence of a well-grounded 
claim, there is no duty to assist the veteran in developing 
the facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(1991), and the claim must fail.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

The Court has also found that where a claimant refers to a 
specific source of evidence that could make his claim 
plausible, VA has a duty to inform him of the necessity to 
submit that evidence to complete his application for 
benefits.  See Epps v. Brown, 9 Vet. App. at 344-45 (1996), 
aff'd Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir 1997).  Unlike 
the duty to assist, the duty to inform exists even if the 
claim is not well grounded.  Hicks v. West, 12 Vet. App. 86, 
90 (1998).  The Court has held, however, that the VA is 
obligated by the duty to inform only "if the resulting 
evidence would likely [render] the claim plausible. "  Hicks 
supra, 12 Vet. App. at 90 (citing Brewer v. West, 11 Vet. 
App. 228, 236 (1998)).  On this record, there is no 
suggestion that there is competent evidence in existence that 
would establish that the veteran's claim is well grounded.  
Specifically, there is nothing in the record to suggest, and 
the veteran has not alleged, the existence of medical 
evidence that might provide evidence of a nexus between the 
veteran's current diagnosis of gingivitis and his prior 
service or any service-connected disability.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).  

In light of the foregoing, the claim for service connection 
for gum disease as secondary to the veteran's service-
connected disabilities is not well grounded.



ORDER

Service connection for gum disease secondary to the veteran's 
service connected disabilities, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


